18-13648-smb         Doc 878       Filed 07/23/19 Entered 07/23/19 11:01:39                 Main Document
                                                 Pg 1 of 8
 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Gary T. Holtzer
 Robert J. Lemons
 Kelly DiBlasi

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :    Chapter 11
                                                                :
 WAYPOINT LEASING                                               :    Case No. 18-13648 (SMB)
 HOLDINGS LTD., et al.,                                         :
                                                                :    (Jointly Administered)
                   Debtors.1                                    :
 ---------------------------------------------------------------x

                  NOTICE OF AGENDA FOR MATTERS SCHEDULED FOR
                 CONFIRMATION HEARING ON JULY 25, 2019 AT 10:00 A.M.

                 PLEASE TAKE NOTICE that on November 25, 2018, Waypoint Leasing
 Holdings Ltd. and certain of its subsidiaries and affiliates, as debtors and debtors in possession
 (collectively, the “Debtors”), each filed a voluntary petition for relief under chapter 11 of title 11
 of the United States Code (collectively, the “Chapter 11 Cases”) with the United States
 Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

                PLEASE TAKE FURTHER NOTICE that a hearing has been scheduled for July
 25, 2019 at 10:00 a.m. (Prevailing Eastern Time) before the Honorable Stuart M. Bernstein, United
 States Bankruptcy Judge, Bankruptcy Court, One Bowling Green, Room 723, New York, New
 York 10004 (the “Confirmation Hearing”).

                 PLEASE TAKE FURTHER NOTICE that an agenda with respect to the
 Confirmation Hearing is set forth below. Copies of each pleading identified below can be viewed
 and/or obtained by: (i) accessing the Bankruptcy Court’s website at http://www.nysb.uscourts.gov
 or (ii) from the Debtors’ claims and noticing agent, Kurtzman Carson Consultants LLC, either at
 http://www.kccllc.net/waypointleasing, by calling (888) 733-1446 (toll free) for U.S. and Canada-
 based parties or +1 (310) 751-2635 for international parties, or by sending an e-mail to
 WaypointInfo@kccllc.com. Note that a PACER password is needed to access documents on the
 Bankruptcy Court’s website.
 1
   A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
 identification number, is annexed hereto as Exhibit A.
18-13648-smb     Doc 878    Filed 07/23/19 Entered 07/23/19 11:01:39          Main Document
                                          Pg 2 of 8
 I.    CASE CONFERENCE

 II.   UNCONTESTED MATTER

       1.      Third Amended Chapter 11 Plan of Liquidation of Waypoint Leasing Holdings Ltd.
               and Its Affiliated Debtors [ECF No. 871]

               Response Deadline:   July 8, 2019 at 4:00 p.m. (EST); extended with respect to
                                    certain limited issues for SunTrust Bank, as both the
                                    administrative agent and the collateral agent under the
                                    WAC7 Credit Agreement, and for Macquarie PF Inc., as
                                    both the WAC1 Administrative Agent and a WAC Lender,
                                    until July 12, 2019.

               Responses Filed:     None.

               Related Documents:

                      A.     Chapter 11 Plan of Liquidation of Waypoint Leasing Holdings Ltd.
                             and Its Affiliated Debtors [ECF No. 696]

                      B.     Disclosure Statement for Chapter 11 Plan of Liquidation of
                             Waypoint Leasing Holdings Ltd. and Its Affiliated Debtors [ECF
                             No. 697]

                      C.     Motion of Debtors for Entry of an Order (I) Approving (A) Proposed
                             Disclosure Statement, (B) Solicitation and Voting Procedures, and
                             (C) Notice and Objection Procedures for Confirmation of Debtors’
                             Plan, And (II) Granting Related Relief [ECF No. 699]

                      D.     Amended Chapter 11 Plan of Liquidation of Waypoint Leasing
                             Holdings Ltd. and Its Affiliated Debtors [ECF No. 731]

                      E.     Disclosure Statement for Amended Chapter 11 Plan of Liquidation
                             of Waypoint Leasing Holdings Ltd. and Its Affiliated Debtors [ECF
                             No. 732]

                      F.     Notice of Filing of Redlines for Amended Disclosure Statement and
                             Amended Chapter 11 Plan of Liquidation [ECF No. 733]

                      G.     Second Amended Chapter 11 Plan of Liquidation of Waypoint
                             Leasing Holdings Ltd. and Its Affiliated Debtors [ECF No. 802]

                      H.     Disclosure Statement for Second Amended Chapter 11 Plan of
                             Liquidation of Waypoint Leasing Holdings Ltd. and Its Affiliated
                             Debtors [ECF No. 803]

                      I.     Notice of Filing of Revised Proposed Order (I) Approving
                             (A) Proposed Disclosure Statement, (B) Solicitation and Voting



                                              2
18-13648-smb   Doc 878   Filed 07/23/19 Entered 07/23/19 11:01:39         Main Document
                                       Pg 3 of 8
                         Procedures, (C) Notice and Objection Procedures for Confirmation
                         of Debtors’ Plan, and (II) Granting Related Relief [ECF No. 806]

                  J.     Notice of Filing of Redlines for Second Amended Chapter 11 Plan
                         of Liquidation and Newly-Filed Disclosure Statement [ECF
                         No. 807]

                  K.     Order (I) Approving (A) Proposed Disclosure Statement,
                         (B) Solicitation and Voting Procedures, (C) Notice and Objection
                         Procedures for Confirmation of Debtors’ Plan, and (II) Granting
                         Related Relief [ECF No. 816]

                  L.     Second Amended Modified Chapter 11 Plan of Liquidation of
                         Waypoint Leasing Holdings Ltd. and Its Affiliated Debtors [ECF
                         No. 818]

                  M.     Disclosure Statement for Second Amended Modified Chapter 11
                         Plan of Liquidation of Waypoint Leasing Holdings Ltd. and Its
                         Affiliated Debtors [ECF No. 819]

                  N.     Notice of Filing of Redlines for Second Amended Modified Chapter
                         11 Plan of Liquidation and Disclosure Statement Solicitation
                         Version [ECF No. 820]

                  O.     Notice of (I) Approval of Disclosure Statement; (II) Establishment
                         of Voting Record Date; (III) Hearing on Confirmation of the Plan
                         and Procedures for Objecting to Confirmation of the Plan; and
                         (IV) Procedures and Deadline for Voting on the Plan [ECF No. 821]

                  P.     Notice of Filing Plan Supplement in Connection with Second
                         Amended Modified Chapter 11 Plan of Liquidation of Waypoint
                         Leasing Holdings Ltd. and Its Affiliated Debtors [ECF No.845]

                  Q.     Certification of Leticia Sanchez with Respect to the Tabulation of
                         Votes on the Second Amended Modified Chapter 11 Plan of
                         Liquidation of Waypoint Leasing Holdings Ltd. and Its Affiliated
                         Debtors [ECF No. 861]

                  R.     Notice of Filing of Redline for Third Amended Chapter 11 Plan of
                         Liquidation of Waypoint Leasing Holdings Ltd. and Its Affiliated
                         Debtors [ECF No. 872]

                  S.     Notice of Filing of Amended Plan Supplement in Connection with
                         Third Amended Chapter 11 Plan of Liquidation of Waypoint
                         Leasing Holdings Ltd. and Its Affiliated Debtors [ECF No. 873]

                  T.     Declaration of William Transier in Support of Confirmation of the
                         Third Amended Chapter 11 Plan of Liquidation of Waypoint
                         Leasing Holdings Ltd. and Its Affiliated Debtors [ECF No. 874]



                                          3
18-13648-smb     Doc 878     Filed 07/23/19 Entered 07/23/19 11:01:39          Main Document
                                           Pg 4 of 8
                      U.     Declaration of Robert A. Del Genio in Support of Confirmation of
                             the Third Amended Chapter 11 Plan of Liquidation of Waypoint
                             Leasing Holdings Ltd. and Its Affiliated Debtors [ECF No. 875]

                      V.     Debtors’ Memorandum of Law In Support of Confirmation of the
                             Third Amended Chapter 11 Plan of Liquidation of Waypoint
                             Leasing Holdings Ltd. and Its Affiliated Debtors [ECF No. 876]

                      W.     Notice of Filing of Proposed Findings of Fact and Conclusions of
                             Law and Order Confirming Third Amended Chapter 11 Plan of
                             Liquidation of Waypoint Leasing Holdings Ltd. and Its Affiliated
                             Debtors [ECF No. 877]

               Status: This matter is going forward on an uncontested basis.

 Dated: July 23, 2019
        New York, New York

                                               /s/ Kelly DiBlasi
                                               WEIL, GOTSHAL & MANGES LLP
                                               767 Fifth Avenue
                                               New York, New York 10153
                                               Telephone: (212) 310-8000
                                               Facsimile: (212) 310-8007
                                               Gary T. Holtzer
                                               Robert J. Lemons
                                               Kelly DiBlasi

                                               Attorneys for Debtors
                                               and Debtors in Possession




                                               4
18-13648-smb   Doc 878   Filed 07/23/19 Entered 07/23/19 11:01:39   Main Document
                                       Pg 5 of 8


                                    Exhibit A

                                     Debtors
18-13648-smb     Doc 878      Filed 07/23/19 Entered 07/23/19 11:01:39      Main Document
                                            Pg 6 of 8


               Debtor                 Last 4                 Debtor                Last 4
                                     Digits of                                    Digits of
                                     Tax ID                                       Tax ID
                                     Number                                       Number

  Waypoint Leasing Holdings Ltd.       2899      MSN 760682 Trust                   N/A

  Waypoint Leasing (Luxembourg)        7041      Waypoint 2916 Business Trust       N/A
  S.à r.l.
  Waypoint Leasing (Ireland)           6600      MSN 920062 Trust                   N/A
  Limited
  Waypoint Asset Co 10 Limited         2503      MSN 920125 Trust                   N/A

  MSN 2826 Trust                       N/A       MSN 9229 AS                       7652

  MSN 2879 Trust                       N/A       Waypoint Asset Co 3A Limited      6687

  Waypoint Asset Co 11 Limited         3073      MSN 41371 Trust                    N/A

  MSN 2905 Trust                       N/A       Waypoint Asset Euro 1A Limited    9804

  Waypoint Asset Co 14 Limited         1585      Waypoint Asset Co 1K Limited      2087

  Waypoint Asset Co 15 Limited         1776      MSN 4469 Trust                     N/A

  Waypoint Asset Co 3 Limited          3471      MSN 6655 Trust                     N/A

  AE Helicopter (5) Limited            N/A       Waypoint Leasing (Luxembourg)     8928
                                                 Euro S.à r.l.
  AE Helicopter (6) Limited            N/A       Waypoint Asset Co 1A Limited      1208

  MSN 31141 Trust                      N/A       Waypoint Leasing Labuan 1A        2299
                                                 Limited
  MSN 31492 Trust                      N/A       Waypoint Asset Co 1C Limited      0827

  MSN 36458 Trust                      N/A       Waypoint Asset Co 1D Limited      7018

  MSN 760543 Trust                     N/A       Waypoint Asset Co 1F Limited      6345

  MSN 760551 Trust                     N/A       Waypoint Asset Co 1G Limited      6494

  MSN 760581 Trust                     N/A       Waypoint Asset Co 1H Limited      7349

  MSN 760628 Trust                     N/A       Waypoint Asset Co 1J Limited      7729

  MSN 760631 Trust                     N/A       MSN 20159 Trust                    N/A
18-13648-smb    Doc 878      Filed 07/23/19 Entered 07/23/19 11:01:39             Main Document
                                           Pg 7 of 8


               Debtor                Last 4                     Debtor                 Last 4
                                    Digits of                                         Digits of
                                    Tax ID                                            Tax ID
                                    Number                                            Number

  MSN 6658 Trust                      N/A           Waypoint Asset Funding 6 LLC        4964

  Waypoint 760626 Business Trust      N/A           Waypoint Asset Co 7 Limited         9689

  MSN 7152 Trust                      N/A           Waypoint Asset Euro 7A Limited      2406

  MSN 7172 Trust                      N/A           Waypoint Asset Co 8 Limited         2532

  Waypoint Asset Funding 3 LLC        4960          MSN 31041 Trust                     N/A

  Waypoint Asset Malta Ltd            5348          MSN 31203 Trust                     N/A

  Waypoint Leasing Labuan 3A          8120          MSN 31578 Trust                     N/A
  Limited
  Waypoint Leasing UK 3A Limited      0702          MSN 760617 Trust                    N/A

  Waypoint Asset Co 4 Limited         0301          MSN 760624 Trust                    N/A

  Waypoint Asset Co 5 Limited         7128          MSN 760626 Trust                    N/A

  Waypoint Leasing Services LLC       8965          MSN 760765 Trust                    N/A

  MSN 14786 Trust                     N/A           MSN 920063 Trust                    N/A

  MSN 2047 Trust                      N/A           MSN 920112 Trust                    N/A

  MSN 2057 Trust                      N/A           Waypoint 206 Trust                  N/A

  Waypoint Asset Co 5B Limited        2242          Waypoint 407 Trust                  N/A

  Waypoint Leasing UK 5A Limited      1970          Waypoint Asset Euro 1B Limited      3512

  Waypoint Asset Co 6 Limited         8790          Waypoint Asset Euro 1C Limited      1060

  MSN 31042 Trust                     N/A           MSN 20012 Trust                     N/A

  MSN 31295 Trust                     N/A           MSN 20022 Trust                     N/A

  MSN 31308 Trust                     N/A           MSN 20025 Trust                     N/A

  MSN 920119 Trust                    N/A           MSN 920113 Trust                    N/A




                                                2
18-13648-smb    Doc 878        Filed 07/23/19 Entered 07/23/19 11:01:39           Main Document
                                             Pg 8 of 8


               Debtor                  Last 4                    Debtor                Last 4
                                      Digits of                                       Digits of
                                      Tax ID                                          Tax ID
                                      Number                                          Number

  Waypoint Asset Funding 8 LLC          4776          Waypoint Asset Co Germany         5557
                                                      Limited
  Waypoint Leasing UK 8A Limited        2906          MSN 31046 Trust                   N/A

  Waypoint Leasing US 8A LLC            8080          MSN 41511 Trust                   N/A

  Waypoint Asset Company                6861          MSN 760608 Trust                  N/A
  Number 1 (Ireland) Limited
  Waypoint Asset Euro 1D Limited        1360          MSN 89007 Trust                   N/A

  Waypoint Asset Co 1L Limited          2360          MSN 920141 Trust                  N/A

  Waypoint Asset Co 1M Limited          5855          MSN 920152 Trust                  N/A

  Waypoint Asset Co 1N Limited          3701          MSN 920153 Trust                  N/A

  Waypoint Asset Euro 1G Limited        4786          MSN 920273 Trust                  N/A

  Waypoint Asset Funding 1 LLC          7392          MSN 920281 Trust                  N/A

  Waypoint Leasing UK 1B Limited        0592          MSN 9205 Trust                    N/A

  Waypoint Leasing UK 1C Limited        0840          MSN 9229 Trust                    N/A

  Waypoint Asset Company                7847          Waypoint Asset Funding 2 LLC      7783
  Number 2 (Ireland) Limited




                                                  3
